DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 10/14/2021 and 7/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Post-Processing Apparatus That Detects An Object.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation "the sheet width direction" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a post-processing section configured to receive the sheet…and apply post-processing to the sheet in claim 1; and
a control section configured to control operation in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 11,178,300. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 11,178,300 claims a post-processing apparatus, comprising:
a processing tray into which a sheet supplied from an image forming apparatus is led through a lead-in path (Claim 1);
a post-processing section configured to receive the sheet sent from the processing tray and apply post-processing to the sheet (Claim 1).
a sensor comprising a transmission-type sensor including a light emitting section and a light receiving section that receives light emitted from the light emitting section, and the light emitting section and the light receiving section are arranged to face each other at intervals in the sheet width direction, the sensor configured to detect an object passing a detection space formed in the sheet width direction of the lead-in path (Claim 1); and
a control section configured to control operation of the post-processing section based on a result of the sensor detecting the object (Claim 1).

As for claim 2, U.S. Patent 11,178,300 claims that the control section is further configured to control operation of the post-processing section based on a time in which the sensor detects the object (Claim 1).

As for claim 3, U.S. Patent 11,178,300 claims that the lead-in path is a path through which the sheet is led into the processing tray by dropping from the image forming apparatus and gravity (Claim 2).

As for claim 4, U.S. Patent 11,178,300 claims that the post-processing section comprises a stapling section that staples the sheet (Claim 3).

As for claim 5, U.S. Patent 11,178,300 claims that a distance of the sensor from a conveyance surface of the processing tray is larger than a thickness of a sheet bundle of a maximum number of sheets that can be stapled (Claim 1).

As for claim 6, U.S. Patent 11,178,300 claims that the processing tray receives sheets supplied from the image forming apparatus through a lead-in path and the post-processing section is configured to receive the sheets sent from the processing tray and apply post-processing to the sheets (Claim 5).

As for claim 7, U.S. Patent 11,178,300 claims that the sheets form a sheet bundle on the processing tray (Claim 6).

As for claim 8, U.S. Patent 11,178,300 claims that the post-processing section comprises at least one of a punching section, a folding section, and a bookbinding section (Claim 7).

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 12-14 of U.S. Patent No. 11,178,300 in view of U.S. Patent 7,883,081 issued to Iguchi et al. (“Iguchi”).

As for claim 9, U.S. Patent 11,178,300 claims a post-processing method, comprising:
supplying a sheet from an image forming apparatus through a lead-in path to a processing tray (Claim 8);
sending the sheet from the processing tray to a post-processing section and apply post-processing to the sheet (Claim 8);
detecting an object within a detection space formed in a sheet width direction of a lead-in path a sensor comprising a transmission-type sensor including a light emitting section and a light receiving section that receives light emitted from the light emitting section (Claim 8); and
controlling operation of the post-processing section based on a result of the sensor detecting the object (Claim 8).
U.S. Patent 11,178,300 does not explicitly claim that the light emitting section and the light receiving section are arranged to face each other at intervals in the sheet width direction.  Instead, U.S. Patent implicitly claims a generic arrangement of a transmission-type sensor that detects a sheet (Claim 8).
However, Iguchi discloses a transmission-type sensor (56) comprising a light emitting section and a light receiving section that receives light emitted from the light emitting section (col. 7, line 64 - col. 8, line 3) that are arranged to face each other at intervals in the sheet width direction (i.e. in the direction of the thickness of the sheet).  Iguchi discloses that this arrangement of a transmission-type sensor detects a sheet.
Because Iguchi and U.S. Patent 11,178,300 both disclose arrangements of transmission-type sensors to detect a sheet, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement of Iguchi for the arrangement of U.S. Patent 11,178,300 to achieve the predictable result of detecting a sheet.

As for claim 10, U.S. Patent 11,178,300 as modified by Iguchi claims:
controlling operation of the post-processing section based on a time in which the sensor detects the object (Claim 8).

As for claim 11, U.S. Patent 11,178,300 as modified by Iguchi claims:
dropping the sheet from the image forming apparatus to the processing tray using gravity (Claim 9).

As for claim 12, U.S. Patent 11,178,300 as modified by Iguchi claims that the post-processing section comprises a stapling section that staples the sheet (Claim 10).

As for claim 13, U.S. Patent 11,178,300 as modified by Iguchi claims that a distance of the sensor from a conveyance surface of the processing tray is larger than a thickness of a sheet bundle of a maximum number of sheets that can be stapled (Claim 8).

As for claim 14, U.S. Patent 11,178,300 as modified by Iguchi claims:
supplying sheets from the image forming apparatus through a lead-in path and sending the sheets from the processing tray and applying post-processing to the sheets (Claim 12).

As for claim 15, U.S. Patent 11,178,300 as modified by Iguchi claims that the sheets form a sheet bundle on the processing tray (Claim 13).

As for claim 16, U.S. Patent 11,178,300 as modified by Iguchi claims that the post-processing section comprises at least one of a punching section, a folding section, and a bookbinding section (Claim 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,478,061 issued to Murakami et al. (“Murakami”) in view of U.S. Patent 7,883,081 issued to Iguchi et al. (“Iguchi”).

As for claims 1 and 9, Murakami discloses a post-processing apparatus, comprising:
a processing tray (11) into which a sheet supplied from an image forming apparatus (col. 12, lines 5-10) is led through a lead-in path (see arrow path in Fig. 4);
a post-processing section (14) configured to receive the sheet sent from the processing tray (11) and apply post-processing to the sheet;
a sensor (26) configured to detect an object within a detection space formed in the sheet width direction (i.e. the thickness of the sheet) of the lead-in path (see arrow path in Fig 4); and
a control section (41) configured to control operation (step S10) of the post-processing section based on a result of the sensor detecting the object (col. 14, lines 29-32).
Murakami does not disclose that sensor comprises a transmission-type sensor including a light emitting section and a light receiving section that receives light emitted from the light emitting section, and the light emitting section and the light receiving section are arranged to face each other at intervals in the sheet width direction.  Instead, Murakami discloses a sensor of unspecified structure that detects the presence of a sheet (col. 13, lines 30-34)
However, Iguchi discloses a sensor(56) that comprises a transmission-type sensor including a light emitting section and a light receiving section that receives light emitted from the light emitting section (col. 7, line 64 - col. 8, line 3, and the light emitting section and the light receiving section are arranged to face each other at intervals in the sheet width direction (i.e. the thickness of the sheet; col. 7, line 64 - col. 8, line 3).  Iguchi discloses that the sensor detects the presence of a sheet (col. 7, line 64 - col. 8, line 3).
Because Murakami and Iguchi both disclose sensors for detecting the presence of a sheet, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the transmission-type sensor of Iguchi for the sensor of Murakami to achieve the predictable result of detecting the presence of a sheet.
As for claim 9, Murakami as modified by Iguchi discloses an apparatus (see above) that performs the claimed method.

As for claims 2 and 10, Murakami discloses that the control section (41) is further configured to control operation of the post-processing section based on a time in which the sensor detects the object (step S8).

As for claims 4 and 12, Murakami discloses that the post-processing section (14) comprises a stapling section (14) that staples the sheet.

As for claims 6 and 14, Murakami discloses that the processing tray (11) receives sheets supplied from the image forming apparatus (via 1c) through the lead-in path and the post-processing section (14) is configured to receive the sheets sent from the processing tray and apply post-processing to the sheets.

As for claims 7 and 15, Murakami discloses that the sheets form a sheet bundle on the processing tray (col. 17, lines 35-37).

Claims 1, 3-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,226,079 issued to Ozawa (“Ozawa”) in view of U.S. Patent 7,883,081 issued to Iguchi et al. (“Iguchi”).

As for claims 1 and 9, Ozawa discloses a post-processing apparatus (Fig. 2), comprising:
a processing tray (17) into which a sheet supplied from an image forming apparatus (5) is led through a lead-in path (22 to 17);
a post-processing section (20) configured to receive the sheet sent from the processing tray (17) and apply post-processing to the sheet;
a sensor (81-84) configured to detect an object passing a detection space formed in the sheet width direction (i.e. the thickness of the sheet) of the lead-in path (22 to 17); and
a control section (210) configured to control operation of the post-processing section based on a time in which the sensor detects the object (col. 5, lines 1-4).
Ozawa does not disclose that sensor comprises a transmission-type sensor including a light emitting section and a light receiving section that receives light emitted from the light emitting section, and the light emitting section and the light receiving section are arranged to face each other at intervals in the sheet width direction.  Instead, Ozawa discloses that the sensor is an optical reflective that detects the presence of a sheet (col. 3, lines 48-50)
However, Iguchi discloses a sensor(56) that comprises a transmission-type sensor including a light emitting section and a light receiving section that receives light emitted from the light emitting section (col. 7, line 64 - col. 8, line 3, and the light emitting section and the light receiving section are arranged to face each other at intervals in the sheet width direction (i.e. the thickness of the sheet; col. 7, line 64 - col. 8, line 3).  Iguchi discloses that the sensor is an optical sensor that detects the presence of a sheet (col. 7, line 64 - col. 8, line 3).
Because Ozawa and Iguchi both disclose optical sensors for detecting the presence of a sheet, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the transmission-type sensor of Iguchi for the reflective sensor of Ozawa to achieve the predictable result of detecting the presence of a sheet.
As for claim 9, Ozawa discloses an apparatus (see above) that performs the claimed method.

As for claims 3 and11, Ozawa discloses that the lead-in path (22 to 17) is a path through which the sheet is led into the processing tray by dropping from a standby tray (22) using gravity (col. 2, lines 47-48).

As for claims 4 and 12, Ozawa discloses that the post-processing section (20) comprises a stapling section (20) that staples the sheet.

As for claims 5 and 13, Ozawa discloses that a distance of the sensor (81-84) from a conveyance surface (17a) of the processing tray is larger than a thickness (defined by 20) of a sheet bundle of a maximum number of sheets that can be stapled (see Fig. 2).

As for claims 6 and 14, Ozawa discloses that the processing tray (17) receives sheets supplied from the image forming apparatus (5) through a lead-in path (22 to 17) and the post-processing section (20) is configured to receive the sheets sent from the processing tray (17) and apply post-processing to the sheets.

As for claims 7 and 15, Ozawa discloses that the sheets form a sheet bundle on the processing tray (col. 2, lines 61-65).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,478,061 issued to Murakami et al. (“Murakami”) in view of U.S. Patent 7,883,081 issued to Iguchi et al. (“Iguchi”) as applied to claims 1 and 9, further in view of U.S. Patent 9,760,051 issued to Hashimoto (“Hashimoto”).

As for claims 8 and 16, Murakami as modified by Iguchi discloses all the limitations of the claimed invention
except that the post-processing section comprises at least one of a punching section, a folding section, and a bookbinding section.
However, Hashimoto discloses a post-processing section that comprises at least one of a punching section (70), a folding section, and a bookbinding section.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the post-processing section of Murakami and Iguchi by including the punching section as disclosed by Hashimoto in order to improve the versatility of the post-processing section by allowing a user to punch holes in sheets when holes are desired.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,226,079 issued to Ozawa (“Ozawa”) in view of U.S. Patent 7,883,081 issued to Iguchi et al. (“Iguchi”) as applied to claims 1 and 9, further in view of U.S. Patent 9,760,051 issued to Hashimoto (“Hashimoto”).

As for claims 8 and 16, Ozawa as modified by Iguchi discloses all the limitations of the claimed invention
except that the post-processing section comprises at least one of a punching section, a folding section, and a bookbinding section.
However, Hashimoto discloses a post-processing section that comprises at least one of a punching section (70), a folding section, and a bookbinding section.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the post-processing section of Ozawa and Iguchi by including the punching section as disclosed by Hashimoto in order to improve the versatility of the post-processing section by allowing a user to punch holes in sheets when holes are desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853